EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Julie Heitzenrater on 12/15/21.
The application has been amended as follows: 
Page 12, line 29, replace “section A” with “section Y”
Replace claims 16, 22, and 26 with the following new versions of claims 16, 22, and 26:
16. A method for the production of a cast engine block for a combustion engine comprising:
a) providing a cast block comprising:
a deck,
a contact face provided in a top of the deck for mounting a cylinder head of the combustion engine;
at least one cylinder opening formed in the contact face, and 
a water jacket, which is formed into the cast block between a cylinder wall defining the at least one cylinder opening and an outer wall of the cast block wherein the water jacket has a water jacket opening formed in the contact face of the deck, and the water jacket opening has a width extending between the cylinder wall and the outer wall, 
b) placing an insert in the water jacket opening, the shape of the insert being adapted to the shape of the water jacket opening such that the insert, when being placed, partially closes the water jacket opening and bridges the width of the water jacket opening, thereby supporting the cylinder wall against the outer wall of the cast block;
and,

wherein support faces extend inwardly from inner side faces of the water jacket opening, and the insert is supported on the support faces,
wherein an inclination of outer side faces of the insert is different from an inclination of the inner side faces of the water jacket opening such that, after placing the insert in the water jacket opening, a gap is formed between the outer side faces of the insert and the inner side faces of the water jacket opening, 
wherein the gap extends from a bottom of the insert adjacent the support faces to a top of the insert adjacent the contact face and a width of the gap increases from the bottom of the insert to the top of the insert,
wherein the bottom of the insert is forced into the water jacket opening and the outer side faces at the bottom of insert apply pressure to the inner side faces of the water jacket opening adjacent the support faces,
wherein the friction stir welding is executed with a friction stirring tool which rotates around a rotating axis aligned at an angle to the contact face, the friction stirring tool having a front face acting against an area of the contact face bordering the water jacket opening and an upper face of the insert that is adjacent to the contact face,
wherein on the front face of the friction stirring tool a pin is placed, which is aligned coaxial to the rotating axis of the friction stirring tool and which dips into a metal of the insert during the friction welding, and,
wherein a diameter of the pin is smaller than the width of the water jacket opening and the friction stirring tool is moved during the friction stir welding in a direction of the width of the water jacket opening.
22. The method according to claim 16, wherein the inner side faces of the water jacket opening in combination with the support face define a recess that receives the insert.
26. The method according to claim 16, wherein a width of

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record neither teaches nor suggests the method recited in claim 16; in particular the placing an insert in the water jacket opening, when being placed, partially closes the water jacket opening and bridges the width of the water jacket opening, wherein the gap extends from a bottom of the insert adjacent the support faces to a top of the insert adjacent the contact face and a width of the gap increases from the bottom of the insert to the top of the insert, wherein the bottom of the insert is forced into the water jacket opening and the outer side faces at the bottom of insert apply pressure to the inner side faces of the water jacket opening adjacent the support faces.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS J GAMINO/Examiner, Art Unit 1735        

/ERIN B SAAD/Primary Examiner, Art Unit 1735